El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
El único fundamento de error es que la corte inferior abusó de su discreción al imponer las costas a un deman-*645dado. Este había formulado excepción previa a la demanda y habiéndosele concedido un término para contestar no com-pareció. Para atacar la concesión de costas decretada en esta acción, el demandado y apelante cita el caso de Zorrilla v. Orestes, 28 D. P. R. 750.
En ese caso el demandado formuló primero excepción previa y al ser desestimada ésta, se sometió a la sentencia y la corte se negó a conceder costas al demandante. Resolvi-mos en efecto, que el demandado en dicho caso había pre-sentado fundamentos meritorios de excepción previa, y fun-dados en parte en esta razón, rehusamos expresar que la corte inferior había abusado de su discreción al no conside-rar culpable de temeridad al demandado. Pero el funda-mento principal de esa decisión fué que la corte tenía dis-creción al apreciar el grado de temeridad. Si en ese caso la corte hubiera concedido costas, nosotros probablemente no hubiéramos modificado la sentencia. En una cuestión como esta la discreción es prácticamente inatacable. La cuantía de los honorarios es asunto distinto, pero el caso no ha lle-gado a ese punto.
Hubo hechos en este caso de los cuales la corte tenía de-recho a concluir que el demandado fácilmente pudo haber sa-bido que la finca que había comprado en la subasta no era necesaria para satisfacer la sentencia que entonces existía contra el actual demandante que estableció acción para anu-lar la parte innecesaria de la venta en ejecución. Pero el presente demandado trató de impedir que se dictara sen-tencia por virtud de una excepción previa. •
Bajo cualquier circunstancia no encontramos ningún abuso de discreción y debe confirmarse la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Hutchison y Franco Soto.
. El Juez Asociado Sr. Aldrey no intervino en la resolu-ción de este caso.